DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  SCOTT RICHARD REYNOLDS and SRR FORTRESS CAPITAL, LCC,
                       Appellants,

                                     v.

  SPARTAN SECURITIES GROUP, LTD, AXOS CLEARING LLC, and
                GREGORY GARRABRANTS,
                       Appellees.

                               No. 4D22-169

                           [December 8, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2021-
CA-006931-MB.

   Lorne E. Berkeley of Daniels, Rodriguez, Berkeley Daniels & Cruz,
P.A., Coral Gables, and Adam C. Ford of Ford O'Brien Landy LLP, New
York, New York, for appellants.

   Martin D. Katz and Polly Towill of Sheppard Mullin, Richter &
Hampton LLP, Los Angeles, California, and Karin Dougan Vogel of
Sheppard Mullin, Richter & Hampton LLP, San Diego, California, for
appellees Axos Clearing LLC and Gregory Garrabrants; Amy Wessel
Jones, Patricia A. Leonard and Ella A. Shenhav of Shutts & Bowen LLP,
West Palm Beach, for appellees Spartan Securities Group, Ltd.; and
Jeannine Cline Jacobson of Maynard, Cooper & Gale, P.C., Miami, for
appellees Axos Clearing LLC and Gregory Garrabrants.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.